NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

           ARMANDO ARROYO-JUSINO,
               Claimant-Appellant

                           v.

     ROBERT A. MCDONALD, SECRETARY OF
            VETERANS AFFAIRS,
               Respondent-Appellee
             ______________________

                      2016-2436
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 15-1036, Judge Alan G. Lance, Sr.
                ______________________

              Decided: November 9, 2016
               ______________________

   ARMANDO ARROYO-JUSINO, Springfield, MA, pro se.

    ADAM E. LYONS, Commercial Litigation Branch, Civil
Division, United States Department of Justice, Washing-
ton, DC, for respondent-appellee. Also represented by
BENJAMIN C. MIZER, ROBERT E. KIRSCHMAN, JR., SCOTT D.
AUSTIN; Y. KEN LEE, DEREK SCADDEN, Office of General
Counsel, United States Department of Veterans Affairs,
Washington, DC.
                 ______________________
2                              ARROYO-JUSINO   v. MCDONALD




     Before PROST, Chief Judge, CLEVENGER, and REYNA,
                    Circuit Judges.
PER CURIAM.
    Armando Arroyo-Jusino seeks review of the final deci-
sion of the United States Court of Appeals for Veterans
Claims (“Veterans Court”) affirming the denial by the
Board of Veterans’ Appeals (“Board”) of his request for a
determination of a service connection for post-traumatic
stress disorder (“PTSD”). Armando Arroyo-Jusino v.
Robert A. McDonald, No. 15-1036 (Vet. App. May 31,
2016), reconsideration denied (July 22, 2016). Because we
conclude that Arroyo-Jusino’s challenges are outside the
scope of our jurisdiction, we dismiss.
                      BACKGROUND
    Arroyo-Jusino served on active duty in the U.S. Army
from June 1964 to May 1966. His Veterans Administra-
tion (“VA”) service medical records do not indicate any
complaints or treatment of a psychiatric condition. In
February 1965, Arroyo-Jusino requested reassignment
and in December 1965, he requested a hardship dis-
charge. The stated bases for these requests were the
illness of Arroyo-Jusino’s mother and his need to be
available to take care of her.
    The earliest post-service record for Arroyo-Jusino is a
letter dated April 1968 from Dr. LoBianco, in which he
stated that Arroyo-Jusino was treated for physical inju-
ries stemming from an April 1, 1968 car accident. The
records of this treatment, from 1973-1979, do not reflect
treatment for any psychiatric symptoms. A later letter
from Dr. LoBianco in November 1986 stated that he
treated Arroyo-Jusino from 1966 to 1969 for physical
problems, but likewise did not reference psychiatric
complaints or treatment. In 1981, Arroyo-Jusino under-
went a VA psychiatric examination and was diagnosed
with dysthymic disorder (persistent depressive disorder)
ARROYO-JUSINO   v. MCDONALD                              3



and alcohol dependence. A psychiatric examination report
from the VA dated September 1987 contained a diagnosis
of schizophrenia. However, as the Board determined, this
document relates to a different person with the same last
name of Arroyo-Jusino. The person diagnosed with schiz-
ophrenia had a different first name, social security num-
ber, and dates of service. Further, there is another report
of psychiatric examination by the same doctor on the
same date concerning Armando Arroyo-Jusino, diagnosing
him with dysthymic disorder and alcohol dependence.
There are a number of documents in Arroyo-Jusino’s file
dated after September 1987 that reference him having a
history of schizophrenia, but, there is no document other
than the September 1987 one that contains an actual
diagnosis of schizophrenia.
    In March 1999, Dr. Cabaero, a VA psychiatrist, diag-
nosed Arroyo-Jusino with major depression triggered by
PTSD, delayed type, which means that there is a period of
time between the traumatic event and the onset of symp-
toms. Dr. Cabaero attributed Arroyo-Jusino’s trauma to
his witnessing the death of his brother in 1960 and injur-
ing a pedestrian while driving a car in 1962. The diagno-
sis did not link this condition to his military service.
Arroyo-Jusino claims that he received psychiatric treat-
ment prior to his service and that his pre-existing condi-
tion worsened during his service. However, there are no
treatment records that confirm this.
    In July 2012, Dr. D.C.E. from the VA reviewed Ar-
royo-Jusino’s claim files and confirmed that the 1987
letter containing a diagnosis of schizophrenia was regard-
ing a different person with the same last name as Arroyo-
Jusino. He concluded that a diagnosis of schizophrenia in
post-1987 documents was erroneously attributed to Ar-
royo-Jusino because of this letter. He thus concluded that
dysthymic disorder, alcohol dependence, and PTSD were
supported in the record, but that a diagnosis of schizo-
phrenia was not.
4                               ARROYO-JUSINO   v. MCDONALD



    Arroyo-Jusino first requested a disability rating based
on service-connected PTSD in September 1997, and then
again in October 2009, at the VA Regional Office (“RO”) in
Boston, Massachusetts. The RO denied his request,
finding that Arroyo-Jusino did not have service-connected
PTSD.
    Arroyo-Jusino appealed these decisions to the Board
in 2012, arguing that the VA failed in its duty to obtain
evidence that would be favorable to his case. The evidence
he referred to are letters that he claims were attached to
his requests for reassignment and discharge in 1965 that
were not included in his service records. The only medical
professional who submitted a letter in support of the
requests is Dr. Anthony D. LoBianco, D.O., a “doctor of
osteopathic medicine with no apparent background in
treating mental health” issues. Arroyo-Jusino v. McDon-
ald, No. 15-1036, 2016 WL 3055638, at *1 (Vet. App. May
31, 2016). The Board found that no such letters ever
existed and that there was “no basis to believe” that Dr.
LoBianco “would have offered diagnoses or opinions
beyond [his] area of expertise.” Jusino v. McDonald, No.
12-3657, 2014 WL 4249972, at *2 (Vet. App. Aug. 29,
2014). Thus, in October 2012, the Board denied Arroyo-
Jusino’s claim of service connection for PTSD.
    Arroyo-Jusino then appealed the Board’s decision to
the Veterans Court. In August 2014, the Veterans Court
remanded the case, finding that “it [was] not clear why
the Board believes that the letters did not exist, given the
1965 statement that the letters were attached.” Jusino,
2014 WL 4249972, at *2. The Veterans Court requested
that the Board provide “further explanation as to how VA
satisfied its duty to assist Mr. Jusino with regard to the
letters noted as being attached to the requests for reas-
signment and for hardship discharge.” Id. at *3.
    In 2015, on remand, the Board denied Arroyo-Jusino’s
claim again. It further considered whether the VA satis-
fied its duty to assist under the Veterans Claims Assis-
ARROYO-JUSINO   v. MCDONALD                              5



tance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096
(“VCAA”). It determined that “there is no reasonable
possibility that the letters attached to the petitions for
reassignment or a hardship discharge . . . would help
support the claim, and thus there is no duty to attempt to
obtain them.” Joint Appendix 41. The Board reasoned
that because Arroyo-Jusino’s requests were based on his
mother’s illness, any attached letters would “necessarily
pertain to [her] condition” or “to the assertion that [Ar-
royo-Jusino] was the only one available to care for her.”
Id. at 42. Additionally, the Board found that the missing
letters would not be helpful to Arroyo-Jusino’s in-service
PTSD claim because the other documents in his file
referencing later examinations of Arroyo-Jusino by Dr.
LoBianco and Dr. Florio did not make any mention of
current or previous psychiatric condition or treatment.
    On May 31, 2016, the Veterans Court affirmed the
Board’s decision. In a subsequent order, on July 22, 2016,
the Veterans Court denied Arroyo-Jusino’s motion for
reconsideration on the basis that Arroyo-Jusino “fail[ed]
to present any material argument or evidence that the
Court overlooked or misunderstood.” Joint Appendix 11.
Arroyo-Jusino timely appealed to this court.
    Arroyo-Jusino asks that this Court review the Veter-
ans Court’s denial of his motion for reconsideration.
Specifically, he requests that this Court locate the miss-
ing letters from his previous requests and then consider
all evidence on the record. First, Arroyo-Jusino asserts
that the Board erred in not locating and considering the
missing letters. Second, he contends that the Board
disregarded several favorable medical opinions in his file.
Next, Arroyo-Jusino criticizes the Board for failing to
provide an adequate statement of its reasons and bases
for its decision. Finally, Arroyo-Jusino says that the
Board erred in not considering “new and material evi-
dence,” showing that he was treated while on active duty.
6                               ARROYO-JUSINO   v. MCDONALD



    The Secretary argues that this appeal should be dis-
missed for lack of jurisdiction based on 38 U.S.C.
§ 7292(d)(2), which states that the Federal Circuit may
not review factual determinations of the Veterans Court,
and which is what it contends Arroyo-Jusino is asking for.
Alternatively, the Secretary contends that if we were to
hold that we do have jurisdiction to assess Arroyo-Jusino’s
claims that the Board ignored some evidence, this Court
should still affirm the decision of the Veterans Court
because it properly reviewed the evidence of record and
the Board’s weighing of that evidence.
                        DISCUSSION
    The scope of our review in an appeal from the Veter-
ans Court is limited. We may review the validity of a
decision with respect to a rule of a law or interpretation of
a statute or regulation that was relied upon by the Veter-
ans Court in making its decision. 38 U.S.C. § 7292(a)
(2002). Except with respect to constitutional issues, this
Court “may not review (A) a challenge to a factual deter-
mination, or (B) a challenge to a law or regulation as
applied to the facts of a particular case.” Id. at
§ 7292(d)(2).
    Arroyo-Jusino argues here that the Veterans Court
“ignored all evidence in his claim file” and disregarded a
“favorable medical opinion.” Pl.’s Informal Br. 1. He
requests that this Court “locate [his] missing records for
treatment while on active duty” and then “reconsider all
evidence.” Id. at 2, 4. Arroyo-Jusino’s arguments chal-
lenge only the Veterans Court’s application of law to the
facts of his case, which are matters outside of this Court’s
jurisdiction. See Bastien v. Shinseki, 599 F.3d 1301, 1306
(Fed. Cir. 2010) (“The evaluation and weighing of evi-
dence ... are factual determinations committed to the
discretion of the factfinder. We lack jurisdiction to review
those determinations.”); DeLaRosa v. Peake, 515 F.3d
1319, 1322 (Fed. Cir. 2008) (“Our jurisdiction precludes us
from reviewing factual findings or even the application of
ARROYO-JUSINO   v. MCDONALD                                7



law to facts.”). The Veterans Court’s decision neither
involved any questions regarding the validity or interpre-
tation of a statute or regulation, nor did the court decide a
constitutional issue. Rather, the Veterans Court applied
the governing law to the factual findings made by the
Board. This Court lacks jurisdiction to review that appli-
cation. See Davidson v. Shinseki, 581 F.3d 1313, 1316
(Fed. Cir. 2009).
    This court likewise does not possess jurisdiction to re-
view Arroyo-Jusino’s claim that the VA did not fulfill its
duty to assist under VCAA. The VA has a duty to “make
reasonable efforts to assist a claimant in obtaining evi-
dence necessary to substantiate the claimant's claim.” 38
U.S.C. § 5103A(a)(1) (2012). But, the VA is not required to
assist a claimant in obtaining identified records “if no
reasonable possibility exists that such assistance would
aid in substantiating the claim.” 38 U.S.C. § 5103A(a)(2);
see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir.
2010) (“It is not the case that the government must obtain
records in every case in order to rule out their rele-
vance.”). Whether the VA has fulfilled its duty to assist
under the VCAA is a question of fact. See Garrison v.
Nicholson, 494 F.3d 1366, 1370 (Fed. Cir. 2007). The
Board in this case made a factual determination that the
VA fulfilled its duty to assist. Thus, this Court has no
jurisdiction to review it.
    We have considered the additional arguments pre-
sented in Arroyo-Jusino’s informal appeal briefs but do
not find them persuasive. For these reasons, the appeal is
dismissed for lack of jurisdiction.
                       DISMISSED


                           COSTS
    No Costs.